Per Curiam.

Upon the facts presented for decision to the Board of Standards and Appeals of the City of New York, it cannot be said that the Board might not reasonably conclude to deny the petitioners’ application. Accordingly, since the action of the Board was not arbitrary or capricious, the order of the Special Term which annulled the determination should be reversed.
The order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion to vacate the order of certiorari and to confirm the determination of the Board of Standards and Appeals granted.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
*518Order unanimously reversed, with twenty dollars costs and disbursements, and the motion to vacate the order of certiorari and to confirm the determination of the Board of Standards and Appeals granted.’ ! ' r ' '' "